Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 7/6/2022 has been entered.  Claims 1, 16, 18 and 28 were amended.  Claims 1, 7-12 and 16-28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Applicant’s amendment has necessitated a new rejection.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-12, 16, 17, 19-24, 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, JR. et al. (US 2014/0346125; published November 27, 2014), Dakora et al. (Silicon nutrition promotes root growth and tissue mechanical strength in symbiotic cowpea, Functional Plant Biology, 2003,30,947-953) and Duponnois (US 2010/0021515; published January 28, 2010).
Applicant’s Invention
Applicant claims a fertilizer comprising at least 50% skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Varshovi teach organic fertilizers comprising plant nutrients and organic base materials selected from composts, manures, biosolids and activated sludge (abstract).  With respect to claims 1 and 7, Varshovi teach that plant nutrients include potassium, phosphorous and nitrogen in any combination [0012].  The formulations further comprise plant nutrients, additional organic compounds and organic base materials [0013].  The formulations include penetrants that are silicones such as Silwet L-77 [0015].  With respect to claim 8, the organic base materials include fish fertilizers such as fish emulsions or meal [0016].  With respect to claims 2-5 of the instant application, Varshovi teaches microorganisms such as fungi that enhance soil quality and plant growth are further added [0017-19].  With respect to claim 17, Varshovi teaches liquid nutrients include nitrogen, phosphorous, potassium in combination with humic or fulvic acids, beneficial microorganisms and growth hormones [0014, 0020, 0031].  With respect to claims 9 and 15, Varshovi teach up to 30% nitrogen, up to 10% phosphorus and up to 30% potassium [0035]. The source of potassium includes potassium nitrate, sources of nitrogen include urea and phosphorous sources include ammonium phosphate [0034, 37].  With respect to claim 23 the formulations can further comprise a fungicide [0020]. With respect to claim 13, the organic base byproduct is between 1-50% of the formulation [0034].  With respect to claims 10-12, 27 and 28 the compositions may be in aqueous solution form [0038].  With respect to claim 21 the fertilizers can include growth hormones [0020].  With respect to claim 19 the fertilizers can also include gelling agents such as gelatin, PVA and ethylcellulose [0038].  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi does not teach that the skimmate has a sodium concentration of less than 1500 mg/L.  It is for this reason that Stile is joined.
Stiles teach a method of desalting sludge (abstract).  The process includes desalting sludge which is obtained from aquaculture systems designed to hold fish and the salty sludge comprises fish feces and undesired parts of the fish obtained from the seafood processing industry [0018-20].  The desalted sludge is then suitable for application to land and for use in composting as a fertilizer [0021].  The skimmers remove solids that are proteins from waste, uneaten food and dead fish [0022; claim 8].  The source of the salty sludge includes waste from the seafood industry and processes of reusing the waste from the seafood processing industry as a fertilizer after the removal of salt [0041].  The desired salt concentration is between 50-200 mg/L [0026; claims 9 and 19].
With respect to claims 1 and 16, Varshovi and Stiles do not teach silicon, preferably 0.5 g/L (0.05%).  It is for this reason that Dakora et al. is joined.
Dakora et al. teach 0.04-0.8 g/L metasilicate promotes root growth in legumes cowpeas (abstract).  The root mass increases from 4-71% than the control (page 949, paragraph 3).
With respect to claim 1 and 16, Varshovi, Stiles and Dakora do not teach at least 7.5 g/L of a root growth enhancer comprising at least one microorganism, however Varshovi teaches microorganisms such as fungi that enhance soil quality and plant growth are further added [0017-19].  It is for this reason that Duponnois et al. is joined. 
Duponnois teach fungal inocula to improve growth of cultures which aid in metabolizing mineral elements into plants (abstract; 0004).  The ectomycorrhizal and endomycorrhizal fungi allow for the stimulation of plant growth [0018].  The fungi in amounts of 10% (100 g/L) improves root biomass [0160].

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Varshovi, Stiles, Dakora and Duponnois all teach compositions for improving plant growth.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles, Dakora and Duponnois to reduce the sodium of the skimmate to 50-200 mg/L with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Stiles to reduce the sodium content to this range to allow the sludge to be suitable for land application and compositing as a fertilizer.  

It would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles, Dakora and Duponnois to include 0.05-0.08% of the root growth enhancing compound metasilicate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Varshovi, Stiles, Dakora and Duponnois to include 0.05-0.08% metasilicate because Dakora teach that metasilicate in this amount increases root mass from 4-71% in legumes.  
It would have also been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles, Dakora and Duponnois to include 0.05-0.08% of the root growth enhancing compound metasilicate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Varshovi, Stiles, Dakora and Duponnois to include at least 7.5g/L or root growth enhancing microorganisms because Duponnois teach that ectomycorrhizal and endomycorrhizal fungi allow for the stimulation of plant root biomass growth [in amounts of 10% (100 g/L).  

Claims 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, JR. et al. (US 2014/0346125; published November 27, 2014), Dakora et al. (Silicon nutrition promotes root growth and tissue mechanical strength in symbiotic cowpea, Functional Plant Biology, 2003,30,947-953) and Duponnois (US 2010/0021515; published January 28, 2010) as applied to claims 1, 7-12, 16, 17, 19-24, 27 and 28, in further view of Xu (CN 108117434; published June 5, 2018).
Applicant’s Invention
Applicant claims a fertilizer comprising skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Varshovi, Stiles, Dakora and Duponnois are addressed in the above 103 rejection.    
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi, Stiles, Dakora and Duponnois do not teach 0.1-0.4% peppermint oil.  It is for this reason that Xu is joined.
Xu teach biological fertilizers that comprise EM bacteria and 0.1-0.3 parts peppermint essential oil which improves disease resistance and antibacterial performance (abstract).    
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Varshovi, Stiles, Dakora and Duponnois all teach compositions for improving plant growth.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles, Dakora, Duponnois and Xu to include 0.1-0.3% peppermint oil with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Xu to include 0.1-0.3% peppermint oil because it improves disease resistance and antibacterial performance of the fertilizer.
  
Claim 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Varshovi (US 2002/0053229; published May 9, 2002) in view of Stiles, JR. et al. (US 2014/0346125; published November 27, 2014), Dakora et al. (Silicon nutrition promotes root growth and tissue mechanical strength in symbiotic cowpea, Functional Plant Biology, 2003,30,947-953) and Duponnois (US 2010/0021515; published January 28, 2010) as applied to claims 1, 7-12, 16, 17, 19-24, 27 and 28, in further view of Hale (US 2004/0177664; published September 16, 2004).
Applicant’s Invention
Applicant claims a fertilizer comprising skimmate with a sodium concentration of less than 1500 mg/L, a source of potassium, a source of silicon and a pH reducing agent.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Varshovi, Stiles, Dakora and Duponnois are addressed in the above 103 rejection.    
	 
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Varshovi, Stiles, Dakora and Duponnois do not teach acids in amounts of 0.1-0.4%.  It is for this reason that Hale is joined.
Hale teach typical raw and digested sludges comprise 200-2200 (0.02-0.22%) organic acid along with silica, nitrogen, phosphorus, potassium and cellulose (Table 1).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Varshovi, Stiles, Dakora and Duponnois all teach compositions for improving plant growth.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Varshovi, Stiles, Dakora, Duponnois and Hale to include 0.05-0.22% organic acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Hale to include organic acid in the range of 0.05-0.22% because this is the typical amount of acid found in raw and digested sludge.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617